Citation Nr: 0517153	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  98-17 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to June 
1980.  He died in March 1998.  The appellant is the surviving 
spouse of the deceased veteran.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In February 2000, the Board remanded the case for additional 
development.  It now is before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and assistance duties to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision.

2.  The veteran died on March [redacted], 1998.  The immediate cause 
of death was listed as metastatic gastric cancer 
(adenocarcinoma) due to, or as a consequence of, pulmonary 
aspiration.

3.  The appellant was married to the veteran at the time of 
his death.

4.  At the time of the veteran's death, he was service-
connected for: status post subendocardial myocardial 
infarction with secondary arrhythmia and essential 
hypertension, rated as 30 percent disabling; degenerative 
joint disease of the left shoulder, rated as 20 percent 
disabling; status post fracture of the left radius, rated  as 
20 percent disabling; and residuals of excision of skin 
carcinoma of the posterior left ear, loss of hearing in the 
left ear, status post multiple fragment wounds of the chest, 
left leg, and scattered throughout the body, and a fracture 
of the left nasal bone, all rated noncompensable; for a 
combined disability rating of 60 percent.

5.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service, to 
include exposure to herbicides such as Agent Orange, or shows 
that the veteran's service-connected disabilities 
substantially or materially contributed to the cause of his 
death.

6.  The facts in this case are not so complex as to require 
obtaining an opinion from an independent medical expert as to 
the likelihood that the veteran's death was related to his 
exposure to herbicides.


CONCLUSIONS OF LAW

1.  A service-connected disability(ies) neither caused nor 
contributed substantially or materially to the cause of the 
veteran's death, to include on a presumptive basis due to 
exposure to herbicides.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.300, 3.303, 3.309, 3.312 (2004).

2.  An advisory medical opinion from an independent medical 
expert is not warranted.  38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA eliminated the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA also revised the provisions of 38 
C.F.R. § 3.159 in view of the VCAA statutory changes.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which was effective August 29, 2001.  

With regard to VA's compliance with the February 2000 Board 
remand instructions, the RO obtained, and associated with the 
record, copies of the microfiche of the veteran's "Official 
File" and available personnel records, and VA medical 
records dated in August 1995.  In August 2004, the RO 
readjudicated the claim and issued a supplemental statement 
of the case (SSOC).  The Board notes that the remand 
instructed the RO to consider whether the claim was well 
grounded; however, as noted above the VCAA eliminated the 
requirement that a claimant submit evidence of a well-
grounded claim.  Given the foregoing, the Board finds that VA 
has substantially complied with the Board's February 2000 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with). 

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance or notice to the appellant is required to comply 
with the notice and duty to assist mandated by 38 U.S.C.A. 
§ 5103A.  The appellant was afforded the opportunity to 
provide lay or medical evidence, which might support her 
claim.  In variously dated letters, an August 1998 statement 
of the case (SOC) and an SSOC, the RO informed the appellant 
of what was needed to establish service connection for the 
cause of the veteran's death, she was given additional 
chances to supply any pertinent information or to indicate 
where such information could be obtained.  Service, VA, and 
other post-service medical records for the veteran and his 
death certificate have been associated with the claims file.  
Moreover, in an April 2004 letter and an SSOC, the RO 
informed the appellant of the revised duty to notify and 
assist under the VCAA, what information she needed to provide 
to establish service connection for the cause of the 
veteran's death, what information VA had and would provide, 
and gave her additional time to respond and provide 
additional evidence or comment.  Lay statements from the 
appellant and her representative also have been associated 
with the file.  

The Board acknowledges that, in a June 2005 informal hearing 
presentation, the veteran's representative requested that an 
independent medical opinion be obtained as to the likelihood 
that the veteran's gastric cancer can be attributed to his 
herbicide exposure.  It is the judgment of the Board that the 
medical questions posed by this case are not so complex as to 
require obtaining an advisory opinion from an independent 
medical expert, particularly in light of the facts that the 
appellant has not presented evidence from any doctor linking 
the veteran's gastric cancer to service, the Secretary's 
determination that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for gastrointestinal 
or digestive disease (other than diabetes mellitus) and 
gastrointestinal tract tumors, and the finding on the 
certificate of death that the approximate interval between 
onset of the veteran's terminal cancer and death was three 
months.  See Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 68 Fed. Reg. 27,630-41, at 27,632 (May 20, 
2003); 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) 
(2004).  Accordingly, the Board finds that no further 
assistance to the appellant in acquiring medical evidence is 
required by statute.  38 U.S.C.A. § 5103A (West 2002).  Under 
these circumstances, the Board finds that the service medical 
records, post-service treatment records, a certificate of 
death, a rating action, a Board remand, and lay statements, 
are adequate for determining whether the criteria for service 
connection for the cause of the veteran's death have been 
met.  

The Board also finds that any defect with respect to the VCAA 
notice requirements in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.  This appeal 
stems from a rating decision, which was issued in June 1998 
before the VCAA was enacted.  Even so, the case was remanded 
and an April 2004 letter was sent to the appellant that fully 
complied with the VCAA notice provisions.  The Board 
acknowledges that the April 2004 VCAA letter did not precede 
the initial RO adjudication, see Pelegrini v. Principi, 18 
Vet. App. 112, 118-20 (2004), but that letter and the August 
2004 SSOC provided the appellant with ample opportunity to 
respond before the case was forwarded to the Board for 
appellate consideration.  Neither the appellant or her 
representative responded to the April 2004 VCAA letter.  
Under these circumstances, the Board concludes that VA's 
actions afforded the appellant "a meaningful opportunity to 
participate effectively in the processing of [her] claim by 
VA" and thus "essentially cured the error in the timing of 
the notice."  See Mayfield v. Nicholson, 19 Vet. App. ___, 
slip op. at *32, 2005 WL 957317 (Vet. App. Apr. 14, 2005).  
Therefore, the Board finds that "the error did not affect 
the essential fairness of the adjudication," in light of the 
content-complying notice that VA provided prior to the 
recertification of the appeal to the Board, including the 
April 2004 VCAA letter and the August 2004 SSOC, which 
informed the appellant that her claim would remain denied and 
provided her with additional opportunities to present 
argument and evidence, after she received the content-
complying notice.  Id. (holding timing-of-notice error 
prejudicial where fairness of adjudication was unaffected 
because appellant was able to participate effectively in 
processing of claim); see also 38 U.S.C.A. § 7261(b)(2); see 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  As such, the Board finds that there has been 
no prejudice to the appellant in this case that would warrant 
further notice or development, her procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004)); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Bernard, 4 Vet. App. at 393.

Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
cancer, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2004) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2004) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2004); see also 69 Fed. Reg. 31,882 (June 
8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  Specifically, the Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for gastrointestinal or digestive 
disease (other than diabetes mellitus) and gastrointestinal 
tract tumors.  See id at 27,632.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2004); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The veteran served on active duty for nearly 28 years; which 
included two tours of duty in the Republic of Vietnam from 
November 1965 to October 1966 and from September 1968 to July 
1969.  However, in this case, the appellant has not presented 
evidence that the veteran was diagnosed with a disease or 
disorder associated with exposure to herbicides that cause or 
contributed to this demise.  Even so the appellant claims 
that her husband's gastric cancer (and ultimately his death) 
was due to his exposure to herbicides in service.  Except for 
Type 2 diabetes, for which the veteran was neither service 
connected nor was listed as a condition contributing to his 
demise, there is no record of complaints of, or treatment 
for, or symptomatology consistent with any of the presumptive 
diseases due to exposure to herbicides during or after his 
active service.

The veteran died on March [redacted], 1998.  The appellant was 
married to the veteran at the time of his death.  At the time 
of the veteran's death, he was service-connected for: status 
post subendocardial myocardial infarction with secondary 
arrhythmia and essential hypertension, rated as 30 percent 
disabling; degenerative joint disease of the left shoulder, 
rated as 20 percent disabling; status post fracture of the 
left radius, rated as 20 percent disabling; and residuals of 
excision of skin carcinoma of the posterior left ear, loss of 
hearing in the left ear, status post multiple fragment wounds 
of the chest, left leg, and scattered throughout the body, 
and a fracture of the left nasal bone, all rated 
noncompensable; for a combined disability rating of 60 
percent.  As indicated previously, the veteran's certificate 
of death shows that he died from metastatic gastric cancer 
(adenocarcinoma) due to or as a consequence of pulmonary 
aspiration.  The death certificate does not refer to any of 
the veteran's service-connected disabilities or Type 2 
diabetes.  No autopsy was performed.

Service medical records reflect that an upper 
gastrointestinal (GI) series was performed in December 1971, 
following 10 years of complaints of stomach pains.  It showed 
some large folds in the duodenum and there was a suggestion 
of some large folds in the proximal small bowel.  These 
findings were consistent with a picture of hyper-secretion 
and probable ulcer formation.  Even though no ulcer was 
identified on examination, the veteran was considered to have 
an active ulcer and was treated as such.  In October 1973, 
the service medical records include a notation of an upper GI 
series taken in December 1971 was highly suspicious for 
peptic ulcer disease (PUD).  The veteran's May 1980 
retirement examination report included a "yes" in the 
medical history portion for tumor, growth, cyst, cancer.  The 
examiner noted skin cancer removed from behind left ear in 
1978.  Post-service medical records reveal that, in September 
1992, the veteran was found to have a bladder tumor that was 
removed along with an urethral stone.  An August 1995 X-ray 
of the abdomen showed evidence of ascites.  Impression was 
gas and fecal gas pattern does not indicate obstruction.  An 
earlier April 1995 X-ray had revealed the presence of a renal 
calculi.  A March 1998 upper GI series report showed that the 
mucosal folds of the stomach were markedly thickened and 
distorted with a large filling defect along the greater 
curvature of the stomach, which measured approximately 6 
centimeters x 3.5 centimeters in irregular dimensions.  The 
results were consistent with mass lesion, neoplasm.  A 
computed tomography (CT) scan of the abdomen revealed diffuse 
gastric wall thickening with thickened mucosal folds and 
hypo-attenuating mass in the region of the gastric antrum, 
consistent with malignant neoplasm, which was confirmed by 
biopsy and ultimately led to the veteran's death.  

Thus, service medical records are negative for any evidence 
of cancers of the stomach or bladder, and there is no post-
service medical evidence of bladder cancer until 1992 and of 
gastric (stomach) cancer until 1998.  Moreover, there is no 
medical opinion on file concerning the cause of death, other 
than the certificate of death, which indicates that the 
veteran's adenocarcinoma had its onset approximately three 
months before the veteran's demise.  His terminal VA hospital 
report shows that, on March 23, 1998, the veteran underwent a 
total gastrectomy, splenectomy, and esophagojejunal 
anastomosis.  He also had a J-tube placement and a right 
chest tube placement.  He was transferred to the surgical 
intensive care unit (SICU).  By the second postoperative day, 
the veteran was stable enough for transfer from the SICU to 
the floor.  J-tube feeds were started without any 
difficulties and it appeared that he was progressing with his 
postoperative recovery.  On the fourth postoperative day, the 
veteran underwent an esophagram swallow, which did not reveal 
any anastomotic leak.  On the fifth postoperative day, the 
veteran had some difficulty with nausea and his J-tube feed 
was slowed down.  On March 28, 1998 the veteran was 
transferred to the SICU for close observation, during the 
evening, he became tachypneic and tachycardic.  It was felt 
that he should undergo an elective intubation.  During the 
intubation, the veteran had a lot of vomitus material in the 
back of his throat and an orogastric tube was used to suction 
out the fluid.  The veteran became very hypotensive and 
volume resuscitation was started.  Early on March [redacted], 1998, 
the veteran lost pulse and, despite all resuscitative 
measures, the veteran did not recover pulse and his 
electrical activity eventually became asystolic.  The time of 
death was 4:25 a.m. on March [redacted], 1998.  There are no medical 
opinions showing a nexus between exposure to herbicides and 
any of the conditions, which the veteran acquired due to 
military service except Type 2 diabetes, and no connection 
between his service-connected disabilities or Type 2 diabetes 
and the conditions that caused or contributed the veteran's 
death and herbicides.  

In essence, there is no evidence of cancer of the bladder or 
stomach in service, or within one year of service discharge 
as he was not diagnosed with either until many years after.  
Although there is credible evidence showing that the veteran 
served in Vietnam and was a Vietnam era veteran, there is no 
competent medical evidence linking the veteran's fatal 
condition to his period of service (to include on a 
presumptive basis due to exposure to herbicides) or otherwise 
relating the veteran's death to his period of service.

The only remaining evidence the appellant has submitted that 
supports her claim are her own statements, along with others 
made by her representative, who have asserted that the 
veteran's exposure to herbicides caused or contributed to his 
death.  They, as laypersons, with no apparent medical 
expertise or training, are not competent to comment on the 
presence, or etiology, of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  Thus, their statements 
do not establish the required evidence needed, that is, a 
nexus between the veteran's service and his service-connected 
disability and his death.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


